 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     KMI ZEOLITE, INC., et al.,
11                                                        Case No.: 2:15-cv-02038-JCM-NJK
            Plaintiff(s),
12                                                                     ORDER
     v.
13
     UNITED STATES DEPARTMENT OF THE
14   INTERIOR, et al.,
15          Defendant(s).
16         This case has been randomly reassigned to the undersigned magistrate judge. Docket No.
17 138. Given the procedural posture of the case, see Docket Nos. 135, 136, the Court VACATES
18 the status conference that had been previously set for January 24, 2019 (see Docket No. 132). The
19 parties are ORDERED to file dismissal papers or a joint status report by January 24, 2019.
20         IT IS SO ORDERED.
21         Dated: November 8, 2018
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28

                                                   1
